DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A nonstatutory double patenting rejection was issued in the 09/30/2021 Office action and remains open.
Response to Arguments
Applicant’s arguments, received in the 06/10/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
Carter does not teach or suggest operating within a noisy environment and does not teach or suggesting compensating the effects thereof.  As such, Carter fails to anticipate claims 1-9.  (Response, page 11, lines 15-16)
This is not persuasive because the structure disclosed in Carter compensates for the effects of a noisy environment, which inherently exist while operating within a noisy environment.  Thus, Carter teaches the limitations of claims 1-9.  Carter Figure 4 shows the output signal 401 is fed back through 414 (as the noisy signal) and through 416 (as the representation of noisy signal, after having passed through resistor 412).  These noise related signals are compared using 426.  The outputted compensation signal 403 through 428 is the resulting comparison.  It is taught in ¶ [0053] that signal 403 is used to adjust the duty cycle of  the first operational amplifier 404 in order to reduce the discrepancy between the feedback frequency and the reference signal to zero.  That is, the noisy component is removed if a discrepancy is determined.  When the two signals compared at 426 are unfavorably or not unfavorably noisy, then the compensation signal would correspond accordingly. 
Applicant further argues 
Claims 10-18 have been rejected under 35 USC§ 103(a) as being unpatentable over Carter et al. (U.S. Pub. No. 2011/0285368) in view of Felder (U.S. Pub. No. 2006/0232461). The Applicant respectfully disagrees with this rejection and the reasoning thereof.  (Response, page 11, lines 19-21)
This is not persuasive because 37 CFR § 1.111 (b) states, "[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." Applicant has failed to specifically point out how the language of claims 10-18 patentably distinguishes them from the references.
 (b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0285368 to Carter et al. (Carter). 
As to Claim 1:
Carter discloses, in FIGs. 4, and by way of background FIGs. 2:
a method comprises: 
providing, by a signal source circuit (FIG(s). 4;  "output driver 410") of a sensing circuit, a signal ("output drive current 401;"  ¶ [0052]) to a sensor ("sense resistor 412") via a conductor (conductor into sense resistor 412 carrying output drive current 401), 
wherein, when the sensor is exposed to a condition (change in the supplied average current through the sense resistor 412 and the actuator 418) and is receiving the signal (output drive current 401), an electrical characteristic of the sensor affects the signal ("voltage drop across a sense resistor 412;"  ¶ [0054]), 
wherein the signal includes at least one of: 
a direct current (DC) component ("output drive current 401 may be a direct current (DC);" ¶ [0053]) and an oscillating component ("output drive current 401 may be . . . a small triangular waveform superimposed on it;"  ¶ [0053]), 
wherein, when the sensing circuit is in a noisy environment, transient noise couples with the signal to produce a noisy signal (signal at 414 due to noisy environment); 
comparing, by a transient circuit (at least "operational amplifier 426") of the sensing circuit, the noisy signal with a representation of the noisy signal (signal at 416 by noise changing supplied average current through the sense resistor 412); and 
when the noisy signal compares unfavorably with the representation of the noisy signal (operational amplifier 426 monitors and compares signal at 414 with signal at 416), supplying, by the transient circuit, a compensation signal to the conductor ("conditioned feedback signal 403"), 
wherein a level of the compensation signal corresponds to a level at which the noisy signal compares unfavorably with the representation of the noisy signal (the conditioned feedback signal 403 is determined based on noised induced changes in the drive current as represented in the change in the voltage drop across sense resistor 412;  ¶ [0054]).  
As to Claim 2:
Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
when the noisy signal compares unfavorably with the representation of the noisy signal in a first manner, sourcing, by the transient circuit, a first current on the conductor (401), 
wherein a level of the first current corresponds to a first level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
when the noisy signal compares unfavorably with the representation of the noisy signal in a second manner, sinking, by the transient circuit, a second current from the conductor (401), 
wherein a level of the second current corresponds to a second level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]; where 401 is produced "based on the discrepancy" in comparing "the conditioned feedback signal 403 voltage against the reference voltage 402").  
As to Claim 3:
Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
sourcing, by a power source circuit (410) of the signal source circuit, at least one of a voltage and a current to the sensor to produce the signal or to produce a power signal as the signal (401; ¶ [0051] - ¶ [0054]); 
detecting, by a change detection circuit (426) of the signal source circuit, the effects on the signal as a result of the electrical characteristic (¶ [0051] - ¶ [0054]); 
generating, by the change detection circuit, a signal (403) that is representative of change to the signal based on the detected effect on the signal (¶ [0051] - ¶ [0054]); and 
generating, by a regulation circuit (404) of the signal source circuit, a regulation signal (at output of 404 to 410) to at least one of, regulate the DC component to a desired DC level and regulate the oscillating component to a desired oscillating level based on the signal that is representative of the change to the signal (¶ [0051] - ¶ [0054]).  
As to Claim 4:
Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
delaying, by a delay circuit (428, 440) of the transient circuit, the noisy signal to produce the representation of the noisy signal (¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a dependent supply source (408, 410) of the transient circuit, the compensation signal (¶ [0051] - ¶ [0054]).  
As to Claim 5:
Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
receiving, by an integration circuit (428, 440) of the delay circuit, as an input the noisy signal and output the representation of the noisy signal (¶ [0051] - ¶ [0054]; where it is art-recognized that a "series R, parallel C" is an integrator circuit; see, for example, https://www.electronics-tutorials.ws/rc/rc-integrator.html); and 
receiving, by a low pass filter circuit (428, 440) of the delay circuit, as an input the noisy signal (output of 426) and output the representation of the noisy signal (403; ¶ [0051] - ¶ [0054]).  
As to Claim 6:
Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
wherein the dependent supply source includes one of: 
a dependent current source (408, 410); and 
a dependent voltage source.  
As to Claim 7:
Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
producing, by an integrator circuit (428, 440) of the transient circuit, the representation of the noisy signal (403;  ¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a current source (410) of the transient circuit, the current to the conductor (401;  ¶ [0051] - ¶ [0054]).  
As to Claim 8:
Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
producing, by a low pass filter circuit (428, 440) of the transient circuit, the representation of the noisy signal (¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (403;  ¶ [0051] - ¶ [0054]); and 
supplying, by a current source (410) of the transient circuit, the current to the conductor (¶ [0051] - ¶ [0054]).  
As to Claim 9:
Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
comparing, by a first operational amplifier (506) of the transient circuit the noisy signal with a first representation of the noisy signal (¶ [0055] - ¶ [0060]); 
sourcing, by a first current source (508) of the transient circuit, the current to the conductor (¶ [0055] - ¶ [0060]); 
comparing, by a second operational amplifier (524) of the transient circuit, the noisy signal with a second representation of the noisy signal (¶ [0055] - ¶ [0060]); and 
sinking, by a second current source (526) of the transient circuit, the current to the conductor (540;  ¶ [0055] - ¶ [0060]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of U.S. Patent Application Publication No. 2006/0232461 to Felder.
As to Claim 10:
Carter discloses, in FIGs. 4, and by way of background FIGs. 2:
a method comprises: 
comparing, by a comparator (FIG(s). 4;  "operational amplifier 404") of a sensing circuit, a regulated source signal ("conditioned feedback signal 403") and a reference source signal ("reference voltage 402") to produce a comparison signal ("at output of 404 to 410;"  ¶ [0052]) 
wherein when the sensing circuit is in a noisy environment, noise couples to the regulated source signal to produce a noisy signal (signal at 414 due to noisy environment); . . . 
 . . . producing, by a dependent current source ("output driver 410") of the sensing circuit, the regulated source signal based on the analog regulation signal (signal disclosed below in Felder as "analog feedback signal VDAC 230;"  and herein as the portion of "regulation of the output current 401 may be provided by an analog feedback loop" as provided in "operational amplifier 404, which may provide a switching drive signal to the gate of an output driver 410;"  ¶ [0051], ¶ [0052], ¶ [0051] - ¶ [0054]), 
wherein the dependent current source is sourced by a direct current (DC) input voltage (power supply 408); and 
comparing, by a transient circuit (at least "operational amplifier 426") of the sensing circuit, the noisy signal (signal at 414) with a representation of the noisy signal (signal at 416 by noise changing supplied average current through the sense resistor 412); and 
when the noisy signal compares unfavorably with the representation of the noisy signal, supplying by the transient circuit, a compensation signal to the DAC ("conditioned feedback signal 403"), 
wherein a level of the compensation signal corresponds to a level at which the noisy signal compares unfavorably with the representation of the noisy signal (the conditioned feedback signal 403 is determined based on noised induced changes in the drive current as represented by the change in the ‘voltage drop’ across sense resistor 412;  ¶ [0054]).  
However, Carter is not used to disclose:
 . . . converting, by an analog to digital converter (ADC) of the sensing circuit, the comparison signal into a digital signal; 
converting, by a digital to analog converter (DAC) of the sensing circuit, the digital signal into an analog regulated signal; . . . 
Felder discloses, in FIG. 2:
 . . . converting, by an analog to digital converter (ADC) ("successive approximation analog-to-digital converter ("ADC") 212;"  ¶ [0034]) of the sensing circuit, the comparison signal into a digital signal ("digital output signal 228;"  ¶ [0036],  ¶ [0034] - ¶ [0051];  where a successive approximation ADC is appropriate in light of the specification;  and further in light of the Felder SAC ADC being suitable for high rate of change signal inputs;  ¶ [0038]); 
converting, by a digital to analog converter (DAC) (DAC 214) of the sensing circuit, the digital signal into an analog regulated signal ("analog feedback signal VDAC 230;"  ¶ [0036],  ¶ [0034] - ¶ [0051]); . . . 
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the bi-directional servo actuator control disclosed by Carter, by incorporating the analog-to-digital converter with digital-to-analog converter, disclosed by Felder, in order to provide a Digital-To-Analog Converter coupled to an Analog-to-Digital Converter to convert the digital output of the ADC into an analog feedback signal (Felder; Abstract).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the sensing circuit further comprises: 
an alternate current (AC) coupling circuit operably coupled to the transient circuit and an output of the DAC.  
However, Felder further discloses, in FIG. 2:
wherein the sensing circuit further comprises: 
an alternate current (AC) coupling circuit (12) operably coupled to the transient circuit and an output of the DAC (¶ [0034] - ¶ [0051]).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
further comprises: 
when the noisy signal compares unfavorably with the representation of the noisy signal in a first manner, sourcing, by the transient circuit, a first current to the DAC, 
wherein a level of the first current corresponds to a first level at which the noisy signal compares unfavorably with the representation of the noisy signal; and 
when the noisy signal compares unfavorably with the representation of the noisy signal in a second manner, sinking, by the transient circuit, a second current from the DAC, 
wherein a level of the second current corresponds to a second level at which the noisy signal compares unfavorably with the representation of the noisy signal.  
However, Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
when the noisy signal compares unfavorably with the representation of the noisy signal in a first manner, sourcing, by the transient circuit, a first current to the DAC (401), 
wherein a level of the first current corresponds to a first level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
when the noisy signal compares unfavorably with the representation of the noisy signal in a second manner, sinking, by the transient circuit, a second current from the DAC (401), 
wherein a level of the second current corresponds to a second level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]; where 401 is produced "based on the discrepancy" in comparing "the conditioned feedback signal 403 voltage against the reference voltage 402").  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
further comprises: 
delaying, by a delay circuit of the transient circuit, the noisy signal to produce the representation of the noisy signal; 
comparing, by an operational amplifier of the transient circuit, the noisy signal with the representation of the noisy signal; and 
supplying, by a dependent supply source of the transient circuit, the compensation signal.  
However, Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
delaying, by a delay circuit (428, 440) of the transient circuit, the noisy signal to produce the representation of the noisy signal (¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a dependent supply source (408, 410) of the transient circuit, the compensation signal (¶ [0051] - ¶ [0054]).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
comprises one of: 
receiving, by an integration circuit of the transient circuit, as an input the noisy signal and output the representation of the noisy signal; and 
receiving, by a low pass filter circuit of the transient circuit, as an input the noisy signal and output the representation of the noisy signal.  
However, Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
comprises one of: 
receiving, by an integration circuit (428, 440) of the transient circuit, as an input the noisy signal and output the representation of the noisy signal (¶ [0051] - ¶ [0054]; where it is art-recognized that a "series R, parallel C" is an integrator circuit; see, for example, https://www.electronics-tutorials.ws/rc/rc-integrator.html); and 
receiving, by a low pass filter circuit (428, 440) of the transient circuit, as an input the noisy signal (output of 426) and output the representation of the noisy signal (403; ¶ [0051] - ¶ [0054]).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
wherein the dependent supply source includes one of: 
a dependent current source; and 
a dependent voltage source.  
However, Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
wherein the dependent supply source includes one of: 
a dependent current source (408, 410); and 
a dependent voltage source.  
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
further comprises: 
producing, by an integrator circuit of the transient circuit, the representation of the noisy signal; 
comparing, by an operational amplifier of the transient circuit, the noisy signal with the representation of the noisy signal; and 
supplying, by a current source of the transient circuit, the current to the DAC.  
However, Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
producing, by an integrator circuit (428, 440) of the transient circuit, the representation of the noisy signal (¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a current source (410) of the transient circuit, the current to the DAC (401;  ¶ [0051] - ¶ [0054]).  
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
further comprises: 
producing, by a low pass filter circuit of the transient circuit, the representation of the noisy signal; 
comparing, by an operational amplifier of the transient circuit, the noisy signal with the representation of the noisy signal; and 
supplying, by a current source of the transient circuit, the current to the DAC.  
However, Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
producing, by a low pass filter circuit (428, 440) of the transient circuit, the representation of the noisy signal (¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a current source (410) of the transient circuit, the current to the DAC (¶ [0051] - ¶ [0054]).  
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
further comprises: 
comparing, by a first operational amplifier of the transient circuit, the noisy signal with a first representation of the noisy signal; 
sourcing, by a first current source of the transient circuit, the current to the DAC; 
comparing, by a second operational amplifier of the transient circuit, the noisy signal with a second representation of the noisy signal; and 
sinking, by a second current source of the transient circuit, the current to the DAC.  
However, Carter further discloses, in FIGs. 4, and by way of background FIGs. 2:
further comprises: 
comparing, by a first operational amplifier (506) of the transient circuit, the noisy signal with a first representation of the noisy signal (¶ [0055] - ¶ [0060]); 
sourcing, by a first current source (508) of the transient circuit, the current to the DAC (¶ [0055] - ¶ [0060]); 
comparing, by a second operational amplifier (524) of the transient circuit, the noisy signal with a second representation of the noisy signal (¶ [0055] - ¶ [0060]); and 
sinking, by a second current source (526) of the transient circuit, the current to the DAC (¶ [0055] - ¶ [0060]).  
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:  
converting, by the DAC, the compensation signal into a compensated digital signal; and 
summing, by a digital summing circuit of the sensing circuit, the compensated digital signal with the digital signal to produce a combined digital signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849